DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 7, 21 and 30 in the amendment received on 11/13/2020.

The claims 7-15 and 21-30 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 7-15 and 21-30 filed on 11/13/2020 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13, 21-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (U.S. Publication No. 2007/0145699 A1) in view of Chapel et al. (U.S. Publication No. 2019/0124783 A1), and further in view of Campbell et al. (U.S. Publication No. 2009/0293136 A1).
With respect to claim 7, Robbins discloses a server rack, comprising: each interlock configured in a first position to permit the installation and removal of equipment from the associated rack unit location (i.e., Security and safety features may also be incorporated within the electronic equipment rack, so that unauthorized access to the data storage, computational resources, or any other application of the electronic components, may be prohibited. Other security features may employ a multi-user/multi-function access control to allow permission for specific users to perform specific functions. For example, specific users may be individually authorized to mobilize and/or energize the mobile electronic equipment rack. Specific users may also be individually authorized to access the mobile electronic equipment rack via electronically controlled access hatches should it be encapsulated within an environment proof enclosure, ¶ 40.  Each server blade may also include an advanced technology attachment (ATA) or small computer system interface (SCSI) disk drive. For additional storage, the blade servers may connect to a storage pool (via, for example, the MIMO or patch panel interface), where the storage pool is facilitated by a network attached storage (NAS), fiber channel, or Internet SCSI (iSCSI) storage area network (SAN). Blade servers mounted within the mobile electronic equipment rack of FIG. 1 is effective to consolidate several blade servers into a single chassis and also consolidates associated resources, such as storage and networking equipment, into a smaller architecture that can be managed through a single interface, e.g., the MIMO or patch panel interface, as discussed above, ¶ 58). 
Robbins also discloses configured in a second position to prevent the installation and removal of the equipment from the associated rack unit location (i.e., Security and safety features may also be incorporated within the electronic equipment rack, so that unauthorized access to the data storage, computational resources, or any other application of the electronic components, may be prohibited. Other security features may employ a multi-user/multi-function access control to allow permission for specific users to perform specific functions. For example, specific users may be individually authorized to mobilize and/or energize the mobile electronic equipment rack. Specific users may also be individually authorized to access the mobile electronic equipment rack via electronically controlled access hatches should it be encapsulated within an environment proof enclosure, ¶ 40.  Access to interior compartment 104 may be provided by any one of a number of access hatches, such as access hatch 114. As discussed above, authentication of authority to activate access hatch 114 may first be required as a security measure. Access hatch 124 may be similarly provided to allow access to patch panel 116. Access to either of access hatches 114 or 124 may be authorized/unauthorized by the disengagement/engagement of a locking mechanism (not shown), the authorization of which is predicated upon successful authentication of the particular user who is requesting access, ¶ 47). 
Robbins further discloses a rack interlock controller configured to control the interlocks to be in one of the first or second positions (i.e., Security and safety features may also be incorporated within the electronic equipment rack, so that unauthorized access to the data storage, computational resources, or any other application of the electronic components, may be prohibited. Other security features may employ a multi-user/multi-function access control to allow permission for specific users to perform specific functions. For example, specific users may be individually authorized to mobilize and/or energize the mobile electronic equipment rack. Specific users may also be individually authorized to access the mobile electronic equipment rack via electronically controlled access hatches should it be encapsulated within an environment proof enclosure, ¶ 40.  Also see ¶ 47).
Robbins may not explicitly disclose a plurality of 1-U rack unit locations, each rack unit location provided for the retaining of equipment within the server rack.
However, Chapel discloses a plurality of 1-U rack unit locations, each rack unit location provided for the retaining of equipment within the server rack (i.e., In accordance with another aspect of the invention, equipment that is large and heavy, or shelves, trays and accessories, etc. intended to support high loads (especially loads that may be higher than the load rating of a single pair of sliders in 1U of rack space, or loads that may be generated by dynamic forces, such as when a rack is mounted in a mobile environment, such as a truck, ship or airplane, etc. or an unstable environment, such as an earthquake zone) can be attached to multiple sliders to divide the load over the multiple sliders and horizontal rails when the equipment, shelves, trays or accessories, etc. are inserted into the assembly and engage multiple horizontal rails. In the case of existing equipment, trays, shelves, etc., this can be done by attaching multiple sliders per side to the equipment and then engaging multiple horizontal rails when slidably inserting the equipment into the assembly. Alternatively, it can be done by using mounting adapters that engage more than 1 U of mounting holes, or using multiple mounting adapters. Alternatively, for equipment with integrated sliders, trays, accessories, etc. multiple sliders per side that will engage multiple horizontal rails per side may be provided [a plurality of 1-U rack unit locations, each rack unit location provided for the retaining of equipment within the server rack], ¶ 24) in order to provide a lock or other security mechanism can be incorporated into the structure of the assembly to prevent the movement and/or removal from the rack (¶ 32).
Therefore, based on Robbins in view of Chapel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chapel to the system of Robbins in order to provide a lock or other security mechanism can be incorporated into the structure of the assembly to prevent the movement and/or removal from the rack.

However, Campbell discloses each rack unit location including an interlock on a side of the rack unit location (i.e., A further embodiment of the present invention provides an apparatus comprising a chassis including a plurality of servers, a sensor for detecting an unauthorized intrusion event, an electronically controllable lock secured to the chassis, and a management module. The management module is in communication with the plurality of servers for managing the operation of the plurality of servers, in communication with the sensor for receiving an electronic signal from the sensor in response to detecting the unauthorized intrusion event, and in communication with the electronically controllable lock for selectively locking the at least one of the plurality of servers against physical removal from the chassis in response to receiving an electronic signal from the sensor. Optionally, each of the plurality of servers may include a baseboard management controller in communication with the management module, wherein the management module instructs the baseboard management controller to disable one or more input/output devices of one or more of the plurality of servers in response to detecting the unauthorized intrusion event, ¶ 9.  In yet another embodiment, the step of physically securing includes locking the plurality of servers in place within a chassis or rack. For example, an electronically controllable lock may be secured to the chassis frame and includes an actuator for moving a pin between a retracted position (server unlocked) and an extended position (server locked). In the extended position, the pin has a first end secured to the actuator and a second end that extends into a hole or indentation in the server blade casing so that the server cannot be removed. The chassis may include an individual lock for one or more server blade or a collective lock that secures each of the servers present in the chassis. However, a lock may be provided for certain critical server blades and not for others, ¶ 18) in order to automatically physically secure one or more of the plurality of servers against removal (¶ 7).
Therefore, based on Robbins in view of Chapel, and further in view of Campbell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Campbell to the system of Robbins and Chapel in order to automatically physically secure one or more of the plurality of servers against removal.

With respect to claim 8, Robbins discloses wherein the interlock controller is further configured to maintain the interlocks in the second position until the interlock controller receives an interlock override to set the interlocks into the first position (i.e., Security and safety features may also be incorporated within the electronic equipment rack, so that unauthorized access to the data storage, computational resources, or any other application of the electronic components, may be prohibited. Other security features may employ a multi-user/multi-function access control to allow permission for specific users to perform specific functions [wherein the interlock controller is further configured to maintain the interlocks in the second position until the interlock controller receives an interlock override to set the interlocks into the first position]. For example, specific users may be individually authorized to mobilize and/or energize the mobile electronic equipment rack. Specific users may also be individually authorized to access the mobile electronic equipment rack via electronically controlled access hatches should it be encapsulated within an environment proof enclosure, ¶ 40.  Access to interior compartment 104 may be provided by any one of a number of access hatches, such as access hatch 114. As discussed above, authentication of authority to activate access hatch 114 may first be required as a security measure. Access hatch 124 may be similarly provided to allow access to patch panel 116. Access to either of access hatches 114 or 124 may be authorized/unauthorized by the disengagement/engagement of a locking mechanism (not shown), the authorization of which is predicated upon successful authentication of the particular user who is requesting access, ¶ 47). 

With respect to claim 9, Robbins discloses wherein the interlock controller is further configured to determine a weight of the equipment installed in the server rack (i.e., In one embodiment, support components 302 and 304 may include a pneumatic shock absorption device, whereby a deflection of mounting enclosure 122, due to the addition or subtraction of weight, may be sensed and corrected, ¶ 75). 
Robbins also discloses determine a center of gravity of the server rack based upon the weight of the equipment installed in the server rack (i.e., Position detectors 428 and 464 utilize, for example, magnetic sensors 430,432 and 466,468 to maintain mounting enclosure 122 within a range of movement illustrated by vertical directional vectors 440 and 470. In particular, position signals 434 and 474 provide an indication to a control unit (not shown) associated with compressors 436 and 472, respectively, as to the position of mounting enclosure 122 relative to support enclosure 202. If the position of mounting enclosure 122 is centered between sensors 430 and 432, for example, then pneumatic support 302 is considered to be in an equilibrium position and no further action is taken. Similarly, if the position of mounting enclosure 122 is centered between sensors 466 and 468, for example, then pneumatic support 304 is considered to be in an equilibrium position and no further action is taken, ¶ 77.  The equilibrium being reached is the determining of a center of gravity based on the weights sensed). 
Robbins further discloses determine if the center of gravity is above or below a centerline of the server rack, and retain the interlocks in the second position when the center of gravity is above the centerline (i.e., Access to interior compartment 104 may be provided by any one of a number of access hatches, such as access hatch 114. As discussed above, authentication of authority to activate access hatch 114 may first be required as a security measure. Access hatch 124 may be similarly provided to allow access to patch panel 116. Access to either of access hatches 114 or 124 may be authorized/unauthorized by the disengagement/engagement of a locking mechanism (not shown), the authorization of which is predicated upon successful authentication of the particular user who is requesting access, ¶ 47.  If, however, the position of mounting enclosure 122 indicates a position 440 that is below equilibrium, then position signal 434 provides the requisite indication to the control unit (not shown) associated with compressor 436 to correct the over-weight condition, ¶ 78.  If, on the other hand, the position of mounting enclosure 122 indicates a position 440 that is above equilibrium, then position signal 434 provides the requisite indication to compressor 436 to correct the under-weight condition, ¶ 79). 

(i.e., ¶ 47 and 78-79 discuss the determining of a locking and the determining of an equilibrium [center of gravity] of the rack). 

With respect to claim 11, Robbins discloses wherein the interlock controller is further configured to determine that a particular element of the equipment is removed from the server rack, determine a new weight of the equipment in response to determining that the particular element is removed, and determine a new center of gravity of the server rack based upon the new weight (i.e., Conversely, as electronic components are removed, the coarse suspension control adapts by decreasing the amount of opposing force that is necessary to maintain the position of the electronic components within the coarse position range, ¶ 26). 

With respect to claim 12, Robbins discloses a plurality of foot assemblies configured to raise the server rack off a floor and to lower the server rack onto the floor; wherein the interlock controller is further configured prevent the foot assemblies from lowering the server rack onto the floor when the center of gravity is above the centerline (i.e., If the position of mounting enclosure 122 is centered between sensors 430 and 432, for example, then pneumatic support 302 is considered to be in an equilibrium position and no further action is taken. Similarly, if the position of mounting enclosure 122 is centered between sensors 466 and 468, for example, then pneumatic support 304 is considered to be in an equilibrium position and no further action is taken, ¶ 77.  Therefore, the foot assemblies are prevented from further lowering on the floor). 

With respect to claim 13, Robbins discloses the interlock override further configured to permit the foot assemblies to lower the server rack onto the floor (i.e., In particular, position signal 434 causes the control unit (not shown) associated with compressor 436 to deflate pneumatic support 302, i.e., decrease pressure, via line 438 until pneumatic support 302 is deflated to the equilibrium position, ¶ 79.  Should mounting enclosure 122 be deflected above its equilibrium position on the other hand, as detected in step 608 by either of sensors 430, 432 and/or 466, 468, then signal 434 and/or signal 474 is dispatched to compressors 436 and/or 472 to counteract the upward displacement. In particular, release valves within compressors 436 and/or 472 cause air to be released from pneumatic support components 302 and/or 304 in response to signals 434 and/or 474 to decrease the magnitude of coarse suspension provided to mounting enclosure 122 as in step 610, ¶ 97.  The deflation of the supports allows the foot assemblies to lower the rack toward the floor). 

With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.



With respect to claim 24, the limitations of claim 24 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

With respect to claim 25, the limitations of claim 25 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 26, the limitations of claim 26 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

With respect to claim 27, the limitations of claim 27 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

With respect to claim 30, the limitations of claim 30 are similar to the limitations of claim 7 above.  Robbins further discloses an element of datacenter equipment installed into a first rack unit location (i.e., For example, once electronic components are installed within mounting enclosure 122, access hatch 114 may then be closed to seal the electronic components within a temperature controlled, substantially dust free environment, ¶ 45). 
Robbins and Chapel may not explicitly disclose each rack unit location including an interlock on a side of the rack unit location, each interlock configured in a first 
However, Campbell discloses each rack unit location including an interlock on a side of the rack unit location, each interlock configured in a first position to permit the installation and removal of equipment from the associated rack unit location, and configured in a second position to prevent the installation and removal of the equipment from the associated rack unit location (i.e., A further embodiment of the present invention provides an apparatus comprising a chassis including a plurality of servers, a sensor for detecting an unauthorized intrusion event, an electronically controllable lock secured to the chassis, and a management module. The management module is in communication with the plurality of servers for managing the operation of the plurality of servers, in communication with the sensor for receiving an electronic signal from the sensor in response to detecting the unauthorized intrusion event, and in communication with the electronically controllable lock for selectively locking the at least one of the plurality of servers against physical removal from the chassis in response to receiving an electronic signal from the sensor. Optionally, each of the plurality of servers may include a baseboard management controller in communication with the management module, wherein the management module instructs the baseboard management controller to disable one or more input/output devices of one or more of the plurality of servers in response to detecting the unauthorized intrusion event, ¶ 9.  In yet another embodiment, the step of physically securing includes locking the plurality of servers in place within a chassis or rack. For example, an electronically controllable lock may be secured to the chassis frame and includes an actuator for moving a pin between a retracted position (server unlocked) and an extended position (server locked). In the extended position, the pin has a first end secured to the actuator and a second end that extends into a hole or indentation in the server blade casing so that the server cannot be removed. The chassis may include an individual lock for one or more server blade or a collective lock that secures each of the servers present in the chassis. However, a lock may be provided for certain critical server blades and not for others, ¶ 18) in order to automatically physically secure one or more of the plurality of servers against removal (¶ 7).
Therefore, based on Robbins in view of Chapel, and further in view of Campbell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Campbell to the system of Robbins and Chapel in order to automatically physically secure one or more of the plurality of servers against removal.

Claims 14-15 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (U.S. Publication No. 2007/0145699 A1)  in view of Chapel et al. (U.S. Publication No. 2019/0124783 A1), and Campbell et al. (U.S. Publication No. 2009/0293136 A1), and in further view of Nordin et al. (U.S. Publication No. 2012/0273438 A1).
With respect to claim 14, Robbins, Chapel and Campbell may not explicitly disclose a handle at a back side of the server rack, the back side being opposite a front side of the server rack were the equipment is accessed for installation or removal.
(i.e., Referring to FIGS. 10A, 10B, and 10C, in the example shown, one of the back doors 400' has a latch mechanism 405 that secures the door to the top cover 200 and back door mount 15. The latch mechanism 405 has a door handle 410 that is accessible from the outside of the back door 400' and can also have a cylinder lock 430 that can lock the door handle 410 [a handle at a back side of the server rack, the back side being opposite a front side of the server rack were the equipment is accessed for installation or removal] in the closed position. On the inside of the back door 400', the door handle 410 is connected to a cam plate 415 that can rotate as the door handle 410 is rotated. An upper rod 420 is attached to one end of the cam plate 415 and a lower rod 425 is attached to the other end of the cam plate 415, opposite the upper rod 420. The upper rod 420 extends generally vertically from the cam plate 415 up to the top cover 200 and the lower rod 425 extends generally vertically from the cam plate 415 down to the door mount 15. When in the closed position, the upper rod 420 extends into a hole in the top cover 200 and the lower rod 425 extends into a hole in the door mount 15, thereby securing the back door closed, ¶ 124) in order to provide a network cabinet that includes first and second server equipment rails (¶ 6).
Therefore, based on Robbins in view of Chapel and Campbell, and further in view of Nordin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nordin to the 

With respect to claim 15, Robbins discloses an override switch configured to provide the interlock override (i.e., Data egress and ingress to the environment proof enclosure may also be accomplished via a keyboard, video, mouse (KVM) wireless switch. The KVM wireless switch may be used, for example, to allow access to network management and control features that may be provided by the electronic components hosted within the environment proof enclosure, ¶ 39.  In one embodiment, the wireless KVM switch may receive biometric information that is associated with the user, such as a scan of his or her fingerprint, in order to authenticate the user's access. Biometric authentication may also include techniques for measuring and analyzing other physical and behavioral characteristics of a user. Examples of physical characteristics that may be used for physical authentication are eye retina scans, facial patterns, and hand measurements. Alternatively, behavioral characteristics such as signature, gait and typing patterns may also be used for biometric authentication. Hybrid characteristics that share both physical and behavioral characteristics, such as voice, may also be used for biometric authentication, ¶ 48). 
Robbins, Chapel and Campbell may not explicitly disclose a handle.
However, Nordin discloses a handle (i.e., ¶ 124) in order to provide a network cabinet that includes first and second server equipment rails (¶ 6).
Therefore, based on Robbins in view of Chapel and Campbell, and further in view of Nordin, it would have been obvious to one having ordinary skill in the art before 

With respect to claim 28, the limitations of claim 28 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

With respect to claim 29, the limitations of claim 29 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/31/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447